Revision of the Package Travel Directive (debate)
The next item is the Commission statement on the revision of the Package Travel Directive.
Member of the Commission. - Mr President, I am grateful for this opportunity to give you an update of the Commission's work on reviewing the Package Travel Directive. At the time of the adoption of the directive in 1990, package holidays were the most common type of holidays. Since then, the market scene has changed significantly: the development of the Internet has made it possible for consumers to make their reservations directly from tour operators, air carriers and hotels. Furthermore, the rapid development of low-cost air carriers has revolutionised the supply of air transport. It has also enhanced competition and consumer choice in the travel market.
Nowadays, a majority of EU citizens organise their holidays themselves rather than purchasing predefined packages. These changes have resulted in a decreasing number of consumers being protected when going on holiday. We are also aware that the existing directive has led to an uneven playing field for the holiday industry, with some operators being regulated by the directive while others are not, even though they sell similar products.
Moreover, the minimum harmonisation of the directive has caused legal fragmentation in the Member States. This means that the current legislation may not be up to date.
For this reason, the Commission launched the impact assessment process to prepare for a possible revision of the Package Travel Directive last year. In the context of the impact assessment work, the Commission published a study on consumer detriment in the area of the so-called 'dynamic packages' in November 2009.
At the same time, the Commission launched a public consultation on the revision of the directive. This consultation was closed on 7 February 2010. The Commission is now examining more than 170 contributions, which will feed into the impact assessment. The scope of the possible revision will depend on the outcome of the impact assessment.
However, let me explain briefly the guiding principles of this work. First, a high level of protection is key if we want to make sure that consumers have confidence in their holiday purchases. Second, we must improve the functioning of the internal market for travel, in particular, since cross-border purchases are so frequent in this area. There is therefore a good case for more harmonisation of the relevant legislation in Member States. Finally, I think it is necessary to create a more level playing field for the businesses selling travel packages.
The Commission is planning to present its proposal early in 2011. The key challenges for the revision will be to define the scope of the directive. The Commission will look into the possibilities of extending the scope of the directive to cover a wider range of travel arrangements including the 'dynamic packages'. This could help to reverse the trend of the decreasing number of consumers being protected when going on holiday.
We will need to update the different information requirements and clarify the obligation and liabilities of the professional parties to the contract. Finally, in order to improve consumer awareness, the Commission will explore the cost and benefits of introducing a standardised package travel label which would have to be displayed when selling package holidays.
In parallel with this work, the Commission is examining the possibilities of enhancing protection against bankruptcy for passengers buying stand-alone air tickets, as recently requested by the European Parliament.
At the beginning of 2009, the Commission published an independent report that explored the different possible ways of addressing the consequences of bankruptcies. We also launched a public consultation on the future of air passengers' rights on 15 December 2009. These elements will serve as a basis for the impact assessment. We aim to present the most appropriate bankruptcy protection measures to Parliament before the end of 2010.
Mr President, on behalf of my group, I would firstly like to thank Commissioner Dalli for his promises and explanations that in 2011, he plans to undertake a revision of the Package Travel Directive dating from 1990. In terms of timing, it fits exactly in the current window, which we should use, because in the area of package travel, there is a whole range of issues when consumers are not properly informed about their rights. For example, on many websites, they are seduced into booking further offers through additional links, although these offers are not subject to the same protection mechanisms as the original ones. Here we are talking in particular about offers from low-cost airlines.
Secondly, in most Member States of the European Union, these low-cost airlines make the service of judicial documents impossible so that consumer protection is greatly hampered, exactly where consumers actually want to defend themselves legally. This absolutely must be changed with a new proposal for a directive.
Thirdly, we must also ask ourselves whether the rights of air passengers and the rights that are in force pursuant to the existing Package Travel Directive should, in the long term, be transferred into a common document, to eliminate contradictions between components of both legislations.
Fourthly, I believe - and this is something you have pointed out - that the assessment of the work of travel agents that varies from country to country also means that the cross-border provision of goods and services is being made very difficult for travel agents. In some countries, travel agents are liable just like package tour operators; in other countries, like mine for example, travel agents are only intermediaries. Here it would be preferable if, Europe-wide, we could at least agree on principles to facilitate the cross-border work of these travel agents.
Due to the increasing use of the Internet by consumers, package travel deals on the Internet should, in future, also be labelled as such, so that abuse here, too, remains impossible.
on behalf of the S&D Group. - Mr President, this debate comes at a very timely juncture for tourism, the air travel industry and consumer protection.
We had a summer where it seemed that half of Europe was stranded on holiday, with airlines and travel agents going bust left, right and centre, and consumers being stranded away from loved ones, in countries that were not their own. It was clear that our laws had failed to properly protect consumers. We had several reports of passengers left with no information about when they could get home, no transparency about who was technically responsible for their situation, no phone number to call to get any information and no idea how to seek redress when they did get home.
Therefore, I welcome this timely debate and the Commission's efforts to tackle this matter, as all of us have let this area go for too long. Many problems with the Package Travel Directive were identified almost 10 years ago in a parliamentary report, but very little has moved on it since. I know that the proposed Consumer Rights Directive will deal with some issues, but cross-border air travel needs more European laws for the protection of consumers.
The very fact that the law is still called the Package Travel Directive shows how outdated it is. The majority of consumers no longer use travel packages if they have found cheaper methods to go on holiday and see the world. Forty per cent of travellers in my own country, Ireland, do not bother to use packages, and I know this is replicated in many other Member States. Most people are now acting as their own travel agents with online booking on sites such as Tripadvisor, where they effectively become their own travel agent. Our laws now must reflect this change in consumer behaviour.
One of the most significant issues that must come from any review is to demonstrate clearly to the consumer who is responsible in the event of these delays and cancellations. Travel companies must be mandated to provide very clear information. Consumers must be told where they can get this information and be informed of their rights in the circumstances.
(The President asked the speaker to speak more slowly for the sake of the interpreters)
Under the current legislation, there are no clear lines of responsibility. In the event of a mishap, is it the airline that is responsible? Is it the travel agent? Is it the airport or train station? Who should a consumer ask for the information? Typically, these situations descend into scrambles of information from various sources and nobody knows whether they are going or coming.
If we are trying to build the European economy based on cross-border trade, consumers have to be aware of their rights and entitlements and how these are enforced and communicated. I know, for example, that it is extremely difficult to find an airline's complaints department. How can you get redress if you do not know where to go or ask?
What I will be calling for - and I am hopeful that the Commission will take this on board - is for the basic principles of customer care to be enshrined in clearly communicated legislation that is uniformly understood and simple. Updating this law is not enough. Member States must be obliged to communicate new legislation to citizens once it is agreed.
Finally, one other idea that the Commission might consider is: how much does a flight cost? We are all aware that the advertised price does not include taxes and charges: there are charges to check in, charges for extra pieces of luggage, charges for virtually everything and anything. Revising this directive provides an opportune moment to compel travel and airline companies to provide better transparency, and we must take this opportunity to do so.
Mr President, Commissioner Dalli, I would firstly like to give you a warm welcome on behalf of the ALDE Group. You have already said that you are planning a revision of the directive we are talking about.
We can indeed be glad that we live in Europe, as in Europe in the European Parliament, we can even discuss how we can go away on trips with ferrets and other pets. That was the previous debate and I was delighted and proud to be a European because we can even regulate something like that for the protection of consumers and animals.
Now, however, we are talking about people travelling. That is an important right in Europe. We want mobility and freedom of movement for people and we have considered how we can ensure that. Twenty years ago, we had the directive regulating package tours, so that you could say to yourself 'I can go and explore other countries, see the beauties of other countries in Europe and know exactly that my rights protect me'. I will be informed in advance on what to expect, I will not be misled, the information must be right and if something does not work, I will receive compensation. That was 20 years ago.
As you said, Commissioner, a lot has changed since then. Now people are frequently booking on the Internet themselves and that then leads to loopholes in the system. Six months ago, we in the Transport Committee put a question to the Transport Commissioner because in the context of SkyEurope in Slovakia, we had the case of passengers with low-cost flights being stranded and not being transported further. Here it was actually a matter of a small loophole, which only affected those who had booked on the Internet without a credit card, but we do want people to be able to move freely in Europe, so that they can actually enjoy their holidays and are protected at the same time.
That means if we have loopholes in the system in terms of consumer protection and if we want to have a high standard of consumer protection for people in Europe, then we need a revision of this Package Travel Directive and we must also consider whether is it necessary - as my fellow Member has already mentioned - to have a special regulation for air passengers. We still have to discuss this and I am already looking forward to this with great expectation, as we want to be able to travel happily and safely, not just with animals, but, of course, also with our families.
Mr President, Commissioner, ladies and gentlemen, as our new Commissioner has already said, the legislative framework is no longer suited to today's reality of a greatly changed travel market, which has given rise to very many problems and a great deal of frustration, not only among consumers but also among travel agents and tour operators. It is clear that the number of people still enjoying effective protection under the existing directive has fallen tremendously even though more people are travelling.
Indeed, the European Parliament has been calling for a revision of the directive for years. As you said, the sticking points and possible solutions are well known. Another consultation has just been completed. In my opinion, it really is now high time we took the plunge. I welcome the Commission statement, but I should just like to identify a number of specific points that are very important to us.
Firstly, the scope of the directive must certainly be clarified and even extended. As we have already heard, more and more consumers are putting together dynamic travel packages or booking separate travel services. Just recently, as a result of the problems with the Eurostar, we saw thousands of tourists running into problems because they were not given any compensation for hotels or theatre tickets they had booked. This kind of thing is unacceptable.
In my opinion, passengers' rights must also be given a clear place in the directive. We do have to take sufficient account of the widely differing travel markets and differing holiday practices of consumers in the various Member States and of national case-law, of course, but harmonisation is required, as some concepts differ greatly, such as that of the tour operator, the agent and force majeure. I read in the consultation held by the Commission in 2007 that, in fact, very detailed feedback came in from the industry and the stakeholders, and so I ask myself what the problem is. Why are we not taking a decision now? There have also been calls for a kind of 'Travel Protection Label'. I should have liked to hear the Commissioner's opinion on this.
My second point concerns the role and responsibility of travel agents. This needs to be defined much more clearly, as consumers are inundated with information via the Internet but this is far from reliable and can even cause significant harm: in extreme cases, people have paid rent for holiday apartments that do not even exist. Therefore, the role of travel agents should be regulated much more precisely.
We have already discussed bankruptcies. In a Parliament resolution, this House made a very clear call for the passengers affected to be better protected. Living as I do in a border region between Flanders and the Netherlands, I also wish to call for particular attention to cross-border sales, as protection is often limited to the travel contract entered into in a particular Member State.
My final point concerns consumer information on prices. In most other sectors, the prices of services sold must be fixed and all inclusive, and this should also apply to travel services. Do you share this view? I should have liked to hear your views on this. Consumer rights must be clarified and stricter and more specific information requirements must apply in the case also of force majeure and a change in the range of travel services offered. Perhaps we should also consider introducing sanctions in the new directive. I hope the Commission will get to grips with this very soon and present us with a new proposal to discuss in this House.
Mr President, the EU Package Travel Directive, which we are debating today, comes from the year 1990, 20 years ago, and so from the times when the most popular form of holiday was a two-week package tour, reserved, usually, in a travel agency and chosen from among the offers remaining in the brochure.
The directive provides for fundamental means of consumer protection in the case of this type of package, which includes, principally, clear information about the packages being offered, the right to withdraw from the trip, compensation for services of lower standard than agreed and matters related to the insolvency of travel agencies. The problem is that in the last 20 years, there has been a complete change, both in the business model and in the pattern of consumer behaviour. I, myself, reserve most of my holiday trips via the Internet, very many people in Poland do the same, and in the European Union as a whole, the proportion of people who book their trips in this way has now reached 23%. There are countries, such as Ireland and Sweden, in which this proportion is as high as 40%, while almost two-thirds of the people who buy their holidays in this way do not realise that their interests are protected to a significantly lower degree than in the case of people who still buy holidays in the traditional way. We should fight this. I am pleased that the European Commission has, at last, raised this matter. I think 20 years is definitely too long.
I hope that, today, we will hear from the Commission specifically when the directive will be revised and what direction the revision will take. For it must not be the case that in the European Parliament or in other EU institutions, we encourage citizens of the Union to use the services of e-commerce and also to buy services in cross-border trade, while at the same time not offering the same protection to the people who do this.
(DE) Mr President, it is certainly not only differences in consumer protection, but also language differences which, until now, have made package tours to other Member States difficult. It is already 15 years since the European Union created fundamental basic protection as well as common procedures. In my opinion, the revision of these procedures must not get out of hand to the effect that they are subject to blanket standardisation in the name of the freedom to provide services. Travel needs themselves may vary from country to country. In general, I also consider it dangerous to measure everything by the same yardstick and campaign for enforced conformity everywhere.
If we want travel agents to assume greater liability as travel intermediaries, we must be aware that this may have serious economic consequences. If we want to avoid killing off small local travel agents with the simultaneous uncontrolled growth of online travel, then the tour operator should primarily be made liable.
The relatively satisfactory protection on package holidays will hopefully reassure those holidaymakers who are worried by the current negative headlines about Greece. Further announcements of strikes and protests could intensify the tendency to avoid other Mediterranean countries and the price collapse in relation to Greece. The state's debt crisis guarantees that this will be a critical year for Greek tourism, this we know. We can expect further strikes and protests. Hopefully, we will be spared the experience of discovering how travel protection would function in a case of national bankruptcy.
(HU) I would like to draw the attention of my fellow Members to the excellent objective mentioned during his hearing by the new Commissioner for Transport, Siim Kallas. To my mind, what I heard impressed me as an excellent principle: the free movement of people is one of the most important freedoms. To this end, we need to integrate the rights concerning the various modes of transport and incorporate them into one integrated charter. We need transparent systems. I would like to remark that this topic is included among the priorities of the Spanish Presidency. Why is this so important? it is important because the 20-year-old directive fails in every area to take into account the rights of people living with disabilities when they are travelling, even when they are travelling in groups. People living with disabilities are given no opportunities whatsoever. That is why I come back to my remark at the beginning. An integrated charter of passengers' rights would enable everyone - including people living with disabilities - to make use of transportation services, including group travel services. When this becomes a reality, we will truly be able to say that in the European Union, everyone can travel freely.
(RO) The Package Travel Directive encompasses transport and accommodation services, along with other related services provided through package holidays. It also sets out consumers' rights and the responsibilities of distributors and tourism service providers.
The 1990 directive fails to take into account new trends, such as buying package holidays and making payments via the Internet. The rise in the level of Internet use and the emergence of low-cost operators have made 23% of European tourists and 20% of European households buy customised package holidays via specialist websites.
The directive must therefore be revised to include within its remit suppliers of 'dynamic' package holidays as well. Consumers must be fully informed about their rights and about how these rights are guaranteed by each of the offerings available, both for the complete package holiday and each component individually.
I also feel that it is important that websites which offer travel services are accredited. This will help guarantee that the identity of the tourism service provider can be recognised and, by extension, there will be a clear assumption of responsibility for the information and services provided.
The study published by the Commission in January 2009 on package holidays organised at the customer's request, known as 'dynamic packages', indicates that the proportion of package holidays purchased online rose by 12% in 2009, even though their value only accounts for 25% of the total value of tourism services sold. 66% of the transactions made online involve direct purchases via the websites of airline operators, travel agents or via specialist websites offering last-minute travel deals.
Tourists prefer dynamic packages because they offer greater flexibility, lower prices compared to traditional package holidays and a higher quality of service, or because they cannot find traditional package holidays to meet their requirements. In addition, the dynamic package holidays purchased can only be paid for using online payment methods.
However, approximately 70% of the complaints received last year by the European Consumer Centres Network related to tourism services and were due to the incorrect and incomplete provision of information prior to and during the trip, the provision of services falling below the standards advertised, flight cancellations or delays, and even to failure to provide the services purchased.
I think therefore that it is important and necessary to review this directive.
Thank you.
Mr President, I want to thank the Commissioner very much, both on behalf of our group, but also as the chairman of the Committee on the Internal Market and Consumer Protection, for making a very timely appearance before us this evening, and also for having responded so quickly to the oral question from my committee on 3 December which set out a number of areas which he has answered very comprehensively.
I think that we have some time available now, as the Commission is putting its ideas together, in which my committee and, I am sure, the Committee on Transport, whose representatives are here as well, will want to reflect together about many of the issues that you have raised and how this is going to move forward.
I think that, given the nature and change of the whole of the travel and holiday business, and many of the issues raised by colleagues tonight, the new directive needs to be clearly future-proofed, but that means it does not need to be too rigid in terms of trying to anticipate consumer needs.
However, one thing I do think the Commission needs to think about is that there are other aspects that online consumers need to consider when they are shopping for travel; issues about the safety of the hotel, if they have young children, a safe swimming pool, for example, or the fire safety of the hotel, where my committee has done extensive work before. We need some proper indicators and markers there, which may be done by voluntary agreement, but I do think that this needs to be a wide-ranging and ambitious proposal. I get a sense from this that this is what you would like to do, and I think my committee would give you full support in coming up with such a proposal.
(NL) Mr President, this is one of those dossiers where the European Union can indeed provide tangible added value by affording a kind of protection to the millions of people in the EU who go on holiday in Europe and purchase travel services there. Cross-border problems call for a cross-border strategy and approach.
All of us here agree that the 1990 directive is hopelessly outdated. Twenty years ago, most people chose trips from a travel brochure and then went to a local travel agency to book them. Nowadays, more and more people are putting their holidays together themselves and booking trips on the Internet. In addition, there are relatively new phenomena such as the emergence of the low-cost air carriers and the growth of the cruise industry.
Well, then, what do I believe to be the essential components of this new directive? Firstly, a definition of the scope of the directive; in short, what kinds of package travel are covered? Secondly, a precise definition of legal liability and, last but not least, far-reaching consumer protection in the event of operator bankruptcy. Only if there are watertight rules for these things will the revision have succeeded and better protection be afforded to millions of EU consumers.
(MT) I would like to seize the opportunity to extend my welcome to Commissioner Dalli for this, his first session, in this Parliament. Indeed, as has already been stated, in recent years, there has been a substantial decline in travel bookings via travel agencies and an increase in package tours purchased online. What consumers do not realise is the fact that travel packages purchased online offer limited protection which is much lower than that provided by travel agencies. On the other hand, packages offered by agencies carry added costs in order to ensure compliance with this directive, while those purchased online do not carry such expenses. For these reasons, I believe that this directive is failing to protect consumers and is also creating an imbalance between operators in the travel industry. In order to ensure that this goes on, I appeal to the Commission to ensure equal protection on all packages irrespective of where such packages are purchased, so as to protect consumer rights which I know are of paramount importance for the Commissioner. Therefore, in the context of the revision of the directive, it should be ensured that definitions and terminology are clarified and updated; these include the definition of the consumer, the seller, the operator and essential contractual terms as well as, as was previously stated, the scope of the directive itself. In my opinion, it should be solely the operator who should comply with the directive, irrespective of how the package is sold, whether directly or via an agency. The operator should be the entity which sells or offers for sale at least one of the services included in the package in its name and which provides access by whatever means to the other services included in the package. I believe that this is a clear example of how I think Commissioner John Dalli will be working in the coming years; we have here clear proof of how the consumer will be given all the rights he merits.
(CS) Commissioner, ladies and gentlemen, the revision of the Package Travel Directive must respond to a series of new challenges in the area of tourism, especially in connection with the development of new technologies which have influenced ways of communicating and selling services. This mainly concerns sales over the Internet, which, among other things, has facilitated the dramatic growth in budget airlines. Every challenge has its opportunities and risks. The opportunities include greater flexibility and access to services for customers, while there is a possible risk in the insufficient level of protection for consumers.
Several months ago, the Committee on Transport and Tourism questioned the Commission in response to a series of bankruptcies of budget airlines. In these circumstances, we have witnessed the situation of passengers being stranded in airports without money and struggling to make alternative arrangements for their return journeys. This is only one of the examples of insufficient protection for consumers/airline passengers. The Commission should find a solution that will deal effectively with the situation in the foreseeable future to assist consumers and to boost confidence in the sector. The holiday season will begin in a few months and we certainly do not want to again experience problems similar to the collapse of the SkyEurope company last year.
However, the consultation with the Commission over this directive has also uncovered other issues. Their common denominator is the need to strengthen consumer protection, especially through better levels of awareness on the part of customers concerning the real terms and the price of services.
I would like to conclude with one more remark, which applies generally to public consultations with the European Commission on various themes. I consider it important for these consultations to be implemented in all EU Member State languages, if we really want to discover a broad spectrum of views on a given topic. In this sense, it is EU citizens who are clients with rights to information and for whom we wish to revise the Package Travel Directive.
Mr President, I would just like to comment on the third point of the oral question this evening on airline bankruptcy.
A recent resolution in this House called for the establishment of a guarantee fund that would be used to compensate passengers in case of airline bankruptcy. However, the establishment of such a fund would inevitably have to be funded by the consumer, meaning passengers would be required to pay even more for their tickets. At this stage, this is an unnecessary step and would add to the sizeable list of existing airport taxes, security charges and other duties that they are already forced to pay.
In addition, the Commission should ensure that the national aviation authorities and regulators uphold existing obligations, such as regularly carrying out financial status checks of airlines and exercising their right to revoke airline operating licences before liquidation occurs. We ask the Commission to vigorously pursue this course of action now.
Finally, I would call on the Commission to pursue other options which could protect passengers in this regard, including the provision of obligatory information regarding risk, insurance options and other protective mechanisms.
Mr President, I think we all applauded when the former Commissioner for Consumer Affairs announced on 29 August 2009 that the current directive is totally out of date and does not meet the challenges or the demands of the modern travelling public.
Why is it out of date? Well, these reasons have been enumerated here this evening, but they are worth looking at again. It was fine in its own time but now it is certainly not equipped to meet the modern challenges of the travelling public.
It does not consider consumers self-packaging their holidays, and that has become increasingly the trend. It does not cover consumers based in one country purchasing from suppliers based outside the jurisdiction of the European Union. It does not cover scheduled airlines, and more and more people are now arranging their own package holidays by virtue of the fact that they have easy access to the Internet.
Indeed, over the past number of years, the proportion of holidays that are protected has fallen from about 90% to about 60%. In other words, the current measures do not extend to online travel firms selling foreign holidays with flights and hotels as separate components, a practice referred to by the industry as 'dynamic packaging'.
We pride ourselves on having a lot of achievements within the EU, and we laud ourselves - quite rightly - on our achievements, but, when you look at the current situation in relation to travel protection, the European Union has the least integrated market for travel services of any modern trading bloc.
There is also considerable confusion as to who accepts liability and when a customer is covered. For example, additional security can be obtained by someone using a credit card, but not if the billing is taking place, for example, in my own country, the Republic of Ireland.
And because of the diversity of products in the marketplace today, a blurring has occurred between airlines, tour operators, cruise operators, agencies and so on, so the new legislation is urgently needed.
What we need is a vastly improved, modern piece of technology by way of the implementation of a new directive to cover all the contingencies. We need clarification, we need certainty, and we need protection for the consumer.
(PL) I support revision of the Package Travel Directive. The directive is 20 years old and does not reflect the realities of today.
Today, over half of all consumers organise their trips by themselves, often using the Internet and the offers of cheap airlines. Members who have spoken before me have talked about this. Not all of them, however, have drawn attention to the fact that the scope of the directive needs to be defined clearly. We cannot allow a situation in which we do not know what comes under the directive. Such a situation is not good either for consumers or for business.
Furthermore, I do not think it is necessary to extend the scope of the directive to include individual products or packages made up from products bought from different suppliers, for extending the directive's requirements to cover dynamic packages or affiliate sales would ultimately mean the consumer would pay in the form of a more expensive ticket. I do not imagine that, for example, a hotel stay bought after clicking on WIZZ Hotels just after buying a ticket from WIZZ Air would constitute a package which would come under the requirements of the directive. Consumers must know, in the case of a specific journey, if, and to what extent, they are protected by EU law. All the rest is a matter for the free market.
It would be a good idea to mark journeys covered by the directive with a special European logo.
(DE) Mr President, I am from Austria, a country for which tourism and the tourist economy continue to play a very important role. Almost every one of us is involved in an area of tourism in some way or other. Therefore, this question is rather important for our country and I am very pleased that the Commission is tackling this issue right at the start of the legislative period - and I would like to extend my thanks to the Commissioner in this regard.
Freedom of travel and travel possibilities mean that purely in quantitative terms, there is a very different level of importance than perhaps twenty or more years ago. The possibilities offered by the Internet have also led to the emergence of a completely different kind of travel behaviour. It is, however, all the more important that, if they can afford a proper holiday during the crisis, our citizens can also return from this holiday satisfied. If they should experience a problem, then they should at least get back some of their hard earned money.
It is, of course, tempting to make bookings over the Internet; we know this and it is also cheaper. However, no traveller will be persuaded that if he books a hotel through a travel agent, he will be treated completely differently from someone who has booked it on the Internet and that, above all, any compensation claims will be handled completely differently.
Finally, another small problem. Obviously nobody can see that there are divergences in the guarantee, which treat the tour operator completely differently from the airline. The latter is only liable if its guilt is proven. Anyone who has already experienced this problem knows that this is a major problem which you can normally only consider tackling with very good legal cover.
I therefore hope very much that the Commission will put a proposal before us which takes these problems into consideration and, above all, thinks of our citizens, who have a right to a trouble-free holiday and particularly at this time.
(EL) Mr President, it is true that widespread use of the Internet nowadays allows consumers to change the way in which they plan things, even down to their holidays. In other words, they have the facility, via the Internet, not to buy ready packages, as we have learned to do in the past, and to pick and choose how they wish to plan their holidays. Of course, now that several parties are involved, the question arises as to who is responsible in the event that there is a problem with the service and from whom the consumer will ultimately claim compensation. My fellow Members rightly raised this matter and we need to find answers and to update the directive which we have applied to date.
This is also crucial for Greece which, as you know, is a tourist destination, and the more clearly we define who is responsible in each instance (the Greek hotelier or the travel agency or anyone involved in the procedure), the more we shall be able to rely on everyone trading in the tourist sector.
I should like to close by saying that legal protection for European citizens is crucial. At the same time, Commissioner, we have a duty to inform everyone who chooses to holiday in a European country of the rights which they have had to date and, more importantly, to inform them of the loopholes and of the improvements we want to make. All this is important, but citizens need to know about it in order to exercise these rights.
(EL) Mr President, almost everything has been said. However, I should like to focus on four points. This directive is twenty years old. For a woman, twenty is an excellent age. For a directive, twenty means it is in need of a facelift.
That is because four things have entered our lives: the first is the Internet. Now that the Internet has entered our lives, we can choose to holiday in the furthest corner of the world without thinking twice about it. However, when we get there, we may find that perhaps we should have thought twice.
The second is prices. Consumers have both an obligation and a right to know if the prices which they have to choose between are legal or if there is unfair competition.
The third is quality. Accommodation which may be considered exceptional in one Member State may be considered average by a citizen from another Member State.
Finally, there is the question of security. As people work very hard to save for holidays, we must make them feel secure. That is what we want from the new directive.
Mr President, many colleagues have pointed out the necessity of having this review, and the sooner the better. They have particularly mentioned the value to the consumer - and that is absolutely correct - but benefiting the consumer does not mean it is going to affect industry: it can benefit both industry and the consumer.
I particularly have in mind the fact that over the next few years, we are going to have two million people passing the age of 60 in the European Union. That gives a great opportunity to the industry to tap in to what those people would like to do in terms of travel, particularly travel without hassle. If this directive is all-inclusive and offers full protection, it is a great opportunity for the industry to tap into the over-60s in this European Union, which would be of great benefit to them. I think, therefore, that, like the Timeshare Directive, this can be seen as a win-win situation both for the consumer and also for the industry.
(DE) Mr President, Commissioner, I am the mother of a large family and over many long years, have learnt to study brochures. It is a great challenge, a challenge that sometimes even those employed in the travel agents are not up to. That is why I would like this new directive to give me real freedom of choice as a consumer. I will only have freedom of choice when comparability is possible, when I have the criteria to compare different offers with one another.
For me, one of these criteria is the age of the children. Whichever tour operator we are talking about, there are fixed prices for children. Sometimes, this affects six year olds, then ten year olds, next time twelve year olds. With some operators, the first child is not worth as much as the second, and the third and fourth do not exist at all. It is important for the protection of consumers - as well as for the protection of travel agents and operators - that as a consumer, I know what I am buying, so that I feel really well informed beforehand and have comparable criteria.
Mr President, I would like to add my support to what colleagues have said on the rights of disabled travellers, what Ms Kadenbach said about children, the issue of fire safety in hotels and, in particular, the issue of sprinkler safety in all EU hotels, and the need to future-proof the new proposal. Who could have predicted the rate of change that we have seen in the past 20 years? There are, however, two specific issues that I would like to raise.
We have heard about the issue of credit card charging, and there has been discussion on hidden charges. However, airline and travel companies are exploiting the fact that more people use their credit cards to book due to the protection they receive from using them, by placing double credit card charges for each leg of our journey or placing credit card charges on passengers for one online booking. You might have one online booking, but you are charged four times for using your credit card because you have four passengers involved. Commissioner, could you please look at this in order that people are protected.
There is, finally, the issue of bankruptcy. In Scotland, we saw the demise of Globespan, and we must ensure that people are compensated and that no one loses out. After all, this is the biggest budget expense many families have in a year and they expect us to protect them. We need to do more so thank you, Commissioner.
(LT) Over the last two decades, the travel market has developed in a very dynamic manner. More and more people are making their own travel arrangements by purchasing services from various operators and service providers. However, the provisions of the directive currently in force do not apply to these new travel packages, and this means that our citizens are travelling without proper protection. I think that while revising the directive, it is necessary to define more accurately its scope and we should not allow inflexible rules to leave our citizens without appropriate protection. Moreover, the question of liability must be resolved in cases where air carriers or travel service providers go bankrupt. Over the last decade, more than 70 airlines have gone bankrupt, leaving travellers in the dark. Therefore, I believe that this matter must be highlighted clearly when we review the provisions of the directive.
Member of the Commission. - Mr President, I have listened to the views of the honourable Members with great interest. Many of you have affirmed the direction being taken by the Commission. Others have underlined and emphasised many points that we have noted to make sure that they are all taken into consideration in the deliberations and discussions that we will be having on this revision of the directive. I would like to assure you that the Commission takes these issues very seriously and is determined to find the best solutions for the way forward.
We are now in the middle of a consultation process. We are analysing the feedback we gathered from the recent online public consultation. Consumers, businesses, organisations and Member States have all contributed. Moreover, I can inform you that the Commission will host a stakeholders' workshop on 22 April 2010. This workshop will focus on possible policy options for the revision of the Package Travel Directive, including all the issues that have been mentioned during this debate. I must stress that it is, as yet, too early to decide the way forward. It is essential to respect the impact assessment procedure. However, I am determined that any action should aim at ensuring a high level of protection for the EU's citizens.
Before I close, may I once again thank all those present for contributing to this debate. Thank you very much.
The debate is closed.